 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LISA BELYEW,                                       No. 2:19-cv-0837 KJM DB P
12                       Plaintiff,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    GARAFALO, et al.,
15                       Defendants.
16

17          Plaintiff is a state inmate proceeding pro se with a civil rights action pursuant to 42 U.S.C.

18   § 1983. On July 29, 2019, the undersigned recommended that plaintiff’s motion to proceed in

19   forma pauperis be denied because plaintiff accrued three strikes under 28 U.S.C. § 1915(g) prior

20   to filing the present action. (ECF No. 9.) On October 2, 2019, the district judge assigned to this

21   action adopted the findings and recommendations and directed plaintiff to pay filing fee within

22   thirty days or face dismissal of the case. (ECF No. 10.) Those thirty days have passed, and

23   plaintiff has not paid the filing fee or otherwise responded to the court’s orders.

24          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

25   prejudice.

26          These findings and recommendations are submitted to the United States District Judge

27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

28   after being served with these findings and recommendations, any party may file written
                                                        1
 1   objections with the court and serve a copy on all parties. Such a document should be captioned

 2   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

 3   objections shall be filed and served within fourteen days after service of the objections. The

 4   parties are advised that failure to file objections within the specified time may waive the right to

 5   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 6   Dated: November 14, 2019

 7

 8

 9

10

11

12

13

14

15

16
     DLB:12
17   DLB:1/Orders/Prisoner/Civil.Rights/bely0837.f&r.fee

18

19

20
21

22

23

24

25

26
27

28
                                                           2
